Per Curiam.
When the cause was here before, (5 Watts 486,) the argument presented a question of proof, not of testamentary character; and no more was decided. Had the character of the paper been before us, we might very possibly have determined against its right to probate; for, viewed in connection with the parol proofs, it looks so very like a contract for maintenance put in writing, to preserve the evidence of it from the casualty of sudden death, that it is difficult to believe that it might not have afforded reciprocal remedies. But conceding it was originally intended for a will, nothing is clearer than that it was revoked by the resumed ownership of the securities deposited with the nephew, and by the recision of the whole arrangement; particularly when it is considered that the paper itself was prevented from being delivered up only by accident. It was, therefore, a clear case of revocation by an act declarative of the intent.
Judgment affirmed.